Case 1:21-cv-11137-WGY Document 1 Filed 07/09/21 Page 1 of 9
Case 1:21-cv-11137-WGY Document 1 Filed 07/09/21 Page 2 of 9
Case 1:21-cv-11137-WGY Document 1 Filed 07/09/21 Page 3 of 9
Case 1:21-cv-11137-WGY Document 1 Filed 07/09/21 Page 4 of 9
Case 1:21-cv-11137-WGY Document 1 Filed 07/09/21 Page 5 of 9
Case 1:21-cv-11137-WGY Document 1 Filed 07/09/21 Page 6 of 9
Case 1:21-cv-11137-WGY Document 1 Filed 07/09/21 Page 7 of 9
Case 1:21-cv-11137-WGY Document 1 Filed 07/09/21 Page 8 of 9
:21-cv-11137-WGY Document 1 Filed 07/09/21 Pag
